

Ex 10.6(ix)



[Letterhead of Clearwater Paper Corporation]


[Date]
[Optionee name]
[Optionee address]
Re: Amendment to Outstanding Restricted Stock Unit Agreement
Dear _________:
You are receiving this letter because you have outstanding Restricted Stock
Units granted under the Clearwater Paper Corporation 2008 Stock Incentive Plan,
also known as our Long-Term Incentive Plan (the “Plan”). This letter describes
an amendment to your outstanding Restricted Stock Units that was recently
approved by the Compensation Committee of Clearwater Paper’s Board of Directors
(the “Committee”).
The Committee has approved an amendment to the definition of “Retirement” in
Section 1 (g) of your outstanding Restricted Stock Unit Agreement(s). The
amended version of the definition of “Retirement” reads as follows:
(g)     “Retirement” means the Employee’s termination of Service on or after the
earlier of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.
The purpose of this letter is simply to inform you of this amendment to your
Restricted Stock Unit Agreement. If you have any questions regarding this
amendment, please contact ________________ at ______________.
Sincerely,


[Name]






